In a medical malpractice action to recover damages for personal injuries, plaintiff appeals from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated February 24, 1984, as denied her motion to preclude defendants’ expert doctor from testifying with regard to the etiology of plaintiff’s injuries and physical condition and the causal connection between defendants’ treatment and the injuries sustained by plaintiff.
Order affirmed insofar as appealed from, with costs.
Under the circumstances, the report of the physical examination of the plaintiff conducted by defendants’ examining physician does not need to set forth the etiology of plaintiff’s injuries and physical condition and causal connection in order to allow said physician to testify thereto at trial. This examining physician was retained by defendants solely for the purpose of updating their information as to the plaintiff’s condition as of the date *151of the examination. Further, no prior medical history, medical records or recent X rays were made available to the examining physician to enable him to make any such determination at that time. Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.